 Case 3:19-cv-00755-JPG Document 31 Filed 10/30/20 Page 1 of 1 Page ID #111




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 KENDALL MCCONNELL,
 Plaintiff,

 v.                                                                    Case No. 19–CV–00755–JPG

 AISIN MFG. ILLINOIS, LLC,
 Defendant.

                                             ORDER

       This is an employment dispute. Before the Court is Plaintiff Kendall KcConnell’s Motion

to Dismiss Counts I and II Voluntarily. (ECF No. 30).

               [A]n action may be dismissed at the plaintiff’s request only by court
               order, on terms that the court considers proper. . . . Unless the order
               states otherwise, a dismissal under this paragraph . . . is without
               prejudice.

Fed. R. Civ. P. 41(a)(2). This matter “is within the sound discretion of the district court.” See

Kovalic v. DEC Int’l, Inc., 855 F.2d 471, 473 (7th Cir. 1988).

       The plaintiff’s motion states that defense counsel “has no objection” to dismissal of

Counts I and II of the Complaint. The Court therefore DISMISSES Counts I and II WITHOUT

PREJUDICE. Only Count III remains.

       IT IS SO ORDERED.

Dated: Friday, October 30, 2020
                                                      S/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      UNITED STATES DISTRICT JUDGE
